       Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 1 of 23




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                             CIVIL ACTION
v.

BRAD RAFFENSPERGER, et al.,                  FILE NO. 1:17-cv-2989-AT

       Defendants.


      STATE DEFENDANTS’ RESPONSE IN OPPOSITION TO
     PLAINTIFFS’ RENEWED JOINT MOTION FOR SANCTIONS

      Defendants Brad Raffensperger, in his official capacity as Secretary of

State, and State Election Board Members Rebecca N. Sullivan, David J.

Worley, Anh Le, and Matthew Mashburn (collectively “State Defendants” or

the “State”) submit this response to Plaintiffs’ Joint Motion for Sanctions (the

“Renewed Motion”). (Doc. 1083.) With this response, State Defendants show

the Court that Plaintiffs’ Renewed Motion is procedurally improper,

substantively meritless, and based on misrepresentations by Plaintiffs to the

Court. For any of these reasons, it should be denied with prejudice.

                              INTRODUCTION

      This Court ruled on the substance of Plaintiffs’ Renewed Motion in

August 2020, when it denied Plaintiffs’ first joint motion for sanctions (the
         Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 2 of 23




“First Motion”). (Doc. 771.) At that time, the Court said it would decide the

issue only “at the conclusion of this case.” (Id.) Plaintiffs know this. They

chose to ignore it, and their timing is telling.1 This Court is currently

deciding whether Plaintiffs have standing to seek relief in federal court.

(Docs. 1066-67, 1071, 1073-75.) Meanwhile, a motions panel of the Eleventh

Circuit recently stated that Plaintiffs’ theories cannot be reconciled with

binding precedent.2 (Doc. 1082.) Obviously, if this Court or the Eleventh

Circuit concludes that Plaintiffs lack standing, this litigation ends and

Plaintiffs’ flawed joint motion for sanctions can then be considered. In spite

of this reality, Plaintiffs submitted this untimely Renewed Motion in a

transparent attempt to wrongly malign the State and its counsel in the wake

of decisions adverse to the Plaintiffs.

        As this Court is well aware, since the 2018 election cycle, the State has

been engaged in countless lawsuits involving elections and election laws.




1 Plaintiffs have prioritized extracting a monetary award from the State,
whether through these Motions or others, despite the Court’s inclination to
review such requests upon final adjudication. See ((Doc. 733 (denying without
prejudice motions for interim fee award)); (Docs. 967 and 998 (renewing
motions for interim fee award)); see also (Doc. 1061, Feb. 2, 2021 Status Conf.,
at Tr. 41:15-23.)
2   On April 19, 2021, the State Defendants submitted the Appellant’s Brief.


                                          -2-
       Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 3 of 23




None of those cases involve the level of rancor and false accusation as this

one. The common denominator here is not the State or its counsel. The

Court need not weigh into Plaintiffs’ invective, however, because the

Renewed Motion is procedurally improper. It treads no new ground and is

based mainly on Plaintiffs’ misleading recount of a 2019 discovery dispute

involving the GEMS Databases. To the extent there is anything new in the

pleading, Plaintiffs have ignored the Court’s discovery-dispute mechanism.

On the substance, Plaintiffs’ Renewed Motion provides little authority, and

what is cited is easily distinguishable. For any of these reasons, this Court

should reject Plaintiffs’ attempt to make the taxpayers pay for their efforts

once and for all.3




3 Notwithstanding the legal impropriety of Plaintiffs’ Motions and requests for
interim fee awards, the fees and expenses sought therein are themselves
unreasonable. For example, the Curling Plaintiffs seek reimbursement from
taxpayers for their lead counsel at an hourly rate of $1,065 per hour, (Doc. 623-
1), and for stays at the Atlanta Ritz-Carlton during hearings, see, e.g., (Doc.
631 at pp. 174; 181; 183; 194 – 195.) For their part, Coalition Plaintiffs seek
reimbursement for Ms. Marks’ (and other purported experts’) time at an hourly
rate nearly equal to State Defendants’ counsel. See generally (Doc. 623-4); see
also (Doc. 647 at 27-29 (discussing CGG rates).)


                                      -3-
       Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 4 of 23




                                    FACTS

      This Court knows the tortured history of this lawsuit, which began as a

challenge to a 2017 special congressional election.4 (Doc. 1-2 at 66 (¶ 161), 69

(¶ 169) and 81.) Since that time, the parties have entered nearly 1,100

docket entries without summary judgment, formal discovery, or depositions of

the Plaintiffs (or their numerous experts and declarants), or any meaningful

production of documents by Plaintiffs.5 Plaintiffs have, however, been heard

on nine total preliminary injunction motions, and moved for at least two

other such injunctions. During that time, Plaintiffs’ counsel have steadfastly

opposed any examination of Plaintiffs themselves, even as the Curling

Plaintiffs “pro bono” legal counsel publicized their apparent “strategy to …

[i]nduce the defendants to put key election officials on the stand.” MOFO

News Item, “National Law Journal Names MoFo to Its 2019 Pro Bono Hot

List,” (May 1, 2019), available at https://www.mofo.com/resources/news/




4The challenger in the 2017 special election, Jon Ossof, is now a United States
Senator, having won a runoff election using the current BMD machines.
5 At least the Curling Plaintiffs claim that summary judgment is unnecessary
and unusual in bench trials like this one. They are wrong. Copies of Judge
Jones’s orders granting, in part, summary judgment in the Fair Fight Action
litigation are attached as “Exhibit 1” and “Exhibit 2.”


                                      -4-
       Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 5 of 23




190501-pro-bono-hot-list.html.6 The continued litigation-by-emergency has

created situations involving expedited (and largely one-way) discovery on

complex issues involving national security, election databases, and other

forms of election systems infrastructure that have required experts on both

sides to decipher.

      Despite this, Plaintiffs jointly moved for sanctions over the State’s

treatment of the GEMS Databases. (Doc. 623.) The State timely responded

(Doc. 647), and the Plaintiffs filed a reply brief. (Doc. 656.) The August 2020

Order denied Plaintiffs’ First Motion for Sanctions without prejudice. (Doc.

771.) Importantly, the Court established a clear timeline as to when it would

revisit Plaintiffs’ First Motion: “at the conclusion of this case.” Id.

(emphasis added). Plaintiffs did not move for a reconsideration of the Court’s

order, nor did they appeal it.

      Since then, Plaintiffs’ claims have suffered mightily. For example,

when Sidney Powell (a/k/a “The Kraken”) challenged the 2020 elections, she

raised claims that are virtually indistinguishable from Plaintiffs’. See




6 A copy of Curling Plaintiffs’ counsels’ web-based publication is attached as
“Exhibit 3.”


                                      -5-
         Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 6 of 23




Pearson v. Kemp, Civil Action No. 1:20-CV-4890-TCB (Dec. 7, 2020).7 Indeed,

a significant portion of the Pearson plaintiffs’ argument consisted of reading

orders from this lawsuit as “evidence” that there is a ghost in the voting

machine. Id. at 26-27. Judge Batten quickly dispensed of the Pearson

plaintiffs’ claims on standing, id. at 42, and the Pearson plaintiffs ultimately

withdrew their appeal. Id. at 42. Of course, Ms. Powell has since largely

recanted her theories.8

        The Eleventh Circuit has also weighed in on Plaintiffs’ claims. After

this Court granted a preliminary injunction governing the use of pollbooks

and other relief, the appellate court stayed the decision. Curling v. Sec’y of

State for Georgia, 20-13730-RR, 2020 WL 6301847, at *1 (11th Cir. Oct. 24,

2020). When the Coalition Plaintiffs recently sought to lift that stay, the

Eleventh Circuit denied their motion. Curling v. Sec’y of State for the State of

Georgia, No. 20-13730-RR, Slip Op. at 1 (Apr. 1, 2021). At least two judges




7   A copy of the Pearson hearing transcript is attached as “Exhibit 4.”
8Charlotte Klein, Sidney Powell’s Defamation Defense: Nobody In Their Right
Mind Would Believe My Election Fraud Claims, Vanity Fair, March 23, 2021,
https://www.vanityfair.com/news/2021/03/sidney-powells-defamation-defense-
nobody-in-their-right-mind-would-believe-my-election-fraud-claims




                                        -6-
       Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 7 of 23




on the Eleventh Circuit motions panel went further and concluded that the

Plaintiffs’ broader claims did not articulate a “’severe burden’ on voters under

the Anderson/Burdick balancing test … electronic voting systems are not a

severe burden merely because they are electronic. And the possibility of a

computer glitch in an otherwise nonburdensome voting system is no more a

severe burden than the possibility of an election-day snowstorm or traffic

jam.” Id. (Brasher and Lagoa, JJ., concurring) (citations omitted).

      This Court too has expressed doubts as to Plaintiffs’ standing and the

utility of engaging in even more costly discovery given the current posture of

the litigation and recent precedent:

            between Jacobson and more significantly all of the
            decisions coming out [in 2020 and 2021] and the fact
            that we have two of my orders already up on
            interlocutory appeal, I’m feeling very cautious about
            the approach of litigation that the parties are
            proceeding with here … I can well perceive that there
            is a reasonable chance that some portion of my orders
            may be reversed or may not be. … But it seems like an
            enormous amount of money and resources to devote to
            this if it is going to just end up potentially being
            addressed on procedural grounds. So I think this is a
            reasonable concern on my part.

Jan. 19, 2021 Telephone Conf. Proceedings, (Doc. 1053), Tr. at 5-6.




                                       -7-
      Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 8 of 23




      Contrary to Plaintiffs’ representation that State Defendants have not

engaged in discovery since September, their recounting of the record is,

again, misleading. The current status of discovery is as follows:

           On November 30 and December 7, 2020, State Defendants filed

            objections to Plaintiffs’ discovery. (Docs. 1019, 1027.)

           On December 28-30, 2020, State Defendants served Plaintiffs

            with various forms of written discovery. (Docs. 1032, 1033, 1034,

            1035.)

           On December 29, 2020, Curling Plaintiffs wrote to the State

            Defendants, asserting various complaints about responses to

            expedited discovery and their requests from nearly two years ago.

           After briefing on the issue of Plaintiffs’ standing concluded, the

            Curling Plaintiffs, on February 24, 2021, again wrote State

            Defendants and contended that Defendants’ discovery responses

            were inadequate.

           In letters dated January 4, and March 2, 3, and 5, 2021, State

            Defendants responded to Curling Plaintiffs’ correspondence, and

            also informed both Plaintiffs that their discovery responses were

            inadequate.




                                      -8-
       Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 9 of 23




           Conferences between the parties’ counsel occurred on January 7,

            2021, after which the parties requested a status conference with

            the Court, and again on March 3, 2021, but nothing was resolved.

      At no point in all of these discovery discussions did Plaintiffs

communicate to State Defendants their intent to file the Renewed Motion.

Nor did they seek the Court’s assistance with the apparent discovery dispute,

even though the Renewed Motion may be based, in part, on Plaintiffs’

misguided discovery theories. See, e.g., (Doc. 1083 at 1) (“[Defendants]

steadfastly refuse to provide any discovery”) (emphasis added).)

      In sum, the Eleventh Circuit has expressed concerns about Plaintiffs’

theories. This Court has as well. So now, perhaps in an effort to change the

subject or balance the scale of public perception, Plaintiffs resort to their

tired, inaccurate, and ultimately unprofessional trope against the State and

its counsel. Worse yet, they completely misrepresent the State Defendants’

pleadings to do so.

             ARGUMENT AND CITATION TO AUTHORITY

      This Court should deny Plaintiffs’ Renewed Motion once and for all.

First, the Renewed Motion is procedurally improper and in violation of this

Court’s August 2020 Order. Second, it contains misrepresentations of the




                                       -9-
      Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 10 of 23




record that can only be described as intentional. Third, it is substantively

meritless.

      1.     The Renewed Motion is Procedurally Improper.

      In the Northern District, a motion for reconsideration must be filed

within 28 days after the entry of the relevant order. N.D. Ga. LR 7.2(E).

This Court has already addressed Plaintiffs’ argument about the GEMS

Databases, which constitutes the bulk of the Renewed Motion. (Doc. 1083 at

2-5, 7-9.) Plaintiffs’ Renewed Motion is 213 days past the time established in

the Local Rules. This alone warrants dismissal of the Renewed Motion’s re-

raising of the GEMS discussion.

      To the extent the Renewed Motion raises other objections (either to the

Pro V&V matters or current discovery objections), it failed to comply with

this Court’s standing order. As Plaintiffs know well, parties appearing before

the Court “shall not file discovery motions (including motions to compel,

motions for protective order, and motions for sanctions) without prior

permission from the Court.” Standing Order: Guidelines to Parties and

Counsel in Cases Proceeding Before the Honorable Amy Totenberg at III(e) p.

20 (emphasis added). Plaintiffs’ failure to comply with this Court’s standing

order further suggests improper motivations to change the subject, and this

Court should not reward such a strategy.

                                     - 10 -
      Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 11 of 23




      2.    The Renewed Motion Continues Plaintiffs’ Blatant
            Mischaracterization of The Record.

      Plaintiffs’ Reply Brief, filed in support of their original motion for

sanctions, also contains a flagrant misrepresentation of the record. (Doc. 656

at 9.) By selectively citing to the State’s Brief in Opposition to the motion for

sanctions (Doc. 647), Plaintiffs falsely asserted that the State acknowledged

it misled the Court:

            Defendants repeatedly claimed that the GEMS
            databases used in Georgia were unique and
            confidential. This was always untrue. Mr. Beaver
            conceded this under cross-examination. Defendants
            finally do too. (Opp. 3 (“that State defendants misled
            the Court … was not the result of any bad faith.”).)

(Doc. 656 at 9 (citations omitted).) The Renewed Motion doubles down on

this misstatement, claiming: “In fact, State Defendants admitted to a lack of

candor in their prior briefing on this issue, and sought to defend these

misstatements based on a nebulous security concern: ‘State Defendants

misled the Court about the uniqueness of the structure of GEMS

Databases—[] not [as a] result of bad faith.’” (Doc. 1083 at 4-5 (italics and

brackets in original; bold added).)

      The State has never taken the position it misled the Court, and

Plaintiffs know it. The full portion of the State’s Brief in Opposition cited by

the Plaintiffs makes this clear:

                                      - 11 -
      Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 12 of 23




            Contrary to the deluge of innuendo and accusations of
            bad faith made by Plaintiffs in their Motion, the entire
            basis of their request for sanctions—that the State
            Defendants misled the Court about the uniqueness
            of the structure of Georgia’s GEMS Databases—was
            not the result of any bad faith.

(Doc. 647 at 3 (emphasis added).) The phrase about misleading the Court

was a description of Plaintiffs’ argument and not Defendants’ position. The

State never represented that it misled the Court because it did not. This is

not a close call. Nor is it excusable as a mere oversight by Plaintiffs’ counsel.

      Further, the State was acting on information it had, at the time, about

complex databases. Plaintiffs themselves said they needed a “team of

‘individuals familiar with this type of election data,’ guided by their expert,

Dr. Halderman” to understand them. (Doc. 647 at 19) (citing Doc. 482 at 13:9-

12.) In addition, certain documents were mislabeled by the Plaintiffs, which

added to the difficulty of the situation.

      Thus, despite the tone and false accusations of the Renewed Motion

(and Plaintiffs’ prior pleadings) any misrepresentation has been by Plaintiffs.

This alone warrants denial of both the Renewed Motion and the First Motion.

      3.    Plaintiffs’ Motion Is Substantively Meritless.

      This Court should not even reach the merits of Plaintiffs’ Renewed

Motion or, in the light of the gross misrepresentation discussed above, the



                                      - 12 -
      Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 13 of 23




First Motion. A consideration of the merits, however, leads to the same

conclusion: denial is appropriate. Because this Court expressly decided to

address the issue “at the conclusion of this case,” State Defendants will not

rehash arguments already pending before the Court.9 (Doc. 771.) Instead, the

State will address arguments that are new to either the Reply Brief (Doc.

656), or the Renewed Motion. (Doc. 1083.)

            a.    Rule 37(a)(5).

      Plaintiffs’ first proffered ground for sanctions is Federal Rule of Civil

Procedure 37(a)(5).10 (Docs. 623 at 10; 656 at 23.) As set forth in the State’s

Response in Opposition to the Joint Motion, Rule 37(a)(5) is available only

when there is a motion to compel that has been filed. (Doc. 647 at 15-17.)

Plaintiffs’ authority does not overcome this fatal flaw with their approach.

See Devaney v. Cont’l Am. Ins. Co., 989 F.2d 1154, 1162 (11th Cir. 1993);

Props. Int’l Lts. v. Turner, 706 F.2d 308, 310 (11th Cir. 1983); Unfi Export

Sales, LLC v. Mekfir Int’l Corp., 233 F.R.D. 443, 445-46 (M.D.N.C. 2005).




9Out of an abundance of caution, State Defendants incorporate their previous
arguments fully into this brief. See (Doc. 647.)
10Plaintiffs’ Renewed Motion cites to Rule 37(a)(3) on page 6 but speaks
substantively of only Rule 37(a)(5). (Doc. 1083 at 6, 7.) Rule 37(a)(3) authorizes
motions only.


                                      - 13 -
      Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 14 of 23




      DeVaney, cited only in the Renewed Motion, involved the filing of a

motion to compel. 989 F.2d at 1163. In Turner, the district court ordered the

defendant to provide the government with full discovery, and the defendant

failed to do so. 706 F.2d at 310. The discussion about a motion to compel

arose under Rule 37(b), which addresses failure to comply with a court order;

it is wholly irrelevant to Rule 37(a) motions, which addresses failure to

comply with discovery requests. Id.

      Even if this Court concluded that a motion to compel is unnecessary for

a Rule 37(a) motion, both Turner and Mekfir International are easily

distinguishable. In Turner, the defendant “repeatedly failed to provide

witnesses at depositions and hearings, and incompletely replied to

interrogatories.” 706 F.2d at 310. Similarly, in Mekfir International, the

sanctioned party exhibited a “complete failure … to participate in” discovery.

Mekfir Int’l Corp., 233 F.R.D. at 445 (M.D.N.C. 2005). Here, the parties’

dispute about the confidential nature of a set of complex databases was made

all the more confusing by Plaintiffs’ erroneous summary sheet submitted as

evidence. Moreover, unlike Turner and Mekfir International, there was no

steadfast refusal by the State Defendants to produce anything. Instead, the

State consistently repeated references to Georgia law, which prohibits public

officials from production of the GEMS database absent a court order. See,

                                      - 14 -
      Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 15 of 23




e.g., O.C.G.A. §§ 21-2-379.24(g), 21-2-500. Even Dr. Halderman concurred

with the need for security surrounding any production. June 28, 2019 Tel.

Conference, (Doc. Tr. 47:8-9).

      This authority also provides no basis to sanction the State for its

conduct regarding the Pro V&V report and EAC documentation.11 (Doc. 1083

at 5.) First, the Court has not concluded that the State engaged in bad faith

or a “complete failure” to participate in discovery. Mekfir Int’l Corp., 233

F.R.D. at 445. Instead, the dispute arose from Plaintiffs’ informal demands

for information—sent after the close of evidence—via email. See (Doc. 959 at

1-2.) At a minimum then, there was no discovery request or response, much

less a motion to compel.

      On the substance, Plaintiffs’ complaints about the post-hearing (and

irrelevant) EAC documentation fares even worse. As State Defendants

repeatedly explained to Plaintiffs and the Court, “the process of EAC

approval happens in the absence of State Defendants—the manufacturer


11 Plaintiffs’ citation to this dispute is improper and should be summarily
dismissed by the Court for another, independent reason—the propriety of the
EAC inquiry is now under review by the 11th Circuit. See Wright & Miller,
Federal Practice & Procedure § 3921.2 (3d ed. Apr. 2021 Update) (“[I]t would
be advisable for the district court to determine whether the same issue has
been presented on appeal, and to defer action when it seems reasonably
probable that appellate decision of the same question is imminent.”).


                                      - 15 -
      Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 16 of 23




determines whether to seek such approval and has responsibility for those

submissions.” (Doc. 959 at 3 (citing Oct. 1, 2020 Tel. Conf. Tr. at 10:3-12;

11:15-12:8)); see also (Id. at 3 (citing (Docs. 959-1 and 959-2) (“But the Court

(and Plaintiffs) need not rely on explanation from State Defendants and Dr.

Coomer—the Election Assistance Commission’s Voting System Testing and

Certification Manual confirms this fact”).) Nonetheless, while maintaining

their objections (which have not been ruled upon) State Defendants

expeditiously provided the documents requested by the Court, in real time, as

quickly as they became available. See (Docs. 929, 938, 948, 953, 959, 960.)

These circumstances provide no basis for sanctions under Rule 37(a) for

obvious reasons: (1) Plaintiffs’ requests were not made pursuant to formal

discovery; (2) there was no motion to compel pending; and (3) the State

responded, on an incredibly expedited basis, with candor and based on the

information presented to it by third parties.12




12
  While EAC certification ended the inquiry in this case, it would not be the
last time State Defendants saw such claims utilizing Plaintiffs’ theories. See
Pearson, 1:20-cv-04809-TCB, ECF Doc. 1-5 (N.D. Ga. Nov. 15, 2020), attached
hereto as Exhibit 5, at 12-18 (Halderman Decl.), 19-29 (Skoglund Decl.), 30-
36 (Hursti Decl.), 37-44 (VSTL Report), and 45-121 (Oct. 1, 2020 Conf. in
Curling).


                                      - 16 -
      Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 17 of 23




      Finally, and to the extent that Plaintiffs contend the State’s responses

to ongoing discovery warrant sanctions, Plaintiffs are again wrong. They

have attempted to sidestep this Court’s procedural mechanism for resolving

discovery disputes. Standing Order: Guidelines to Parties and Counsel in

Cases Proceeding Before the Honorable Amy Totenberg at III(e) p. 20.

Plaintiffs also have not otherwise sought the Court’s guidance for resolving

Defendants’ objections to their discovery. Thus, beyond the fatal procedural

infirmities of the Renewed Motion, it substantively fails as well.13

            b.    Rule 26(g).

      Plaintiffs brief discussion of its request for sanctions under Rule 26(g)

is equally misguided. Rule 26(g) mandates only “reasonable inquiry.” But, as

State Defendants represented and Plaintiffs’ conduct attested, the complexity

of the GEMS Databases required nothing less than an expert inquiry.

Further, any disclosure of the GEMS Databases required an order from the

Court before that disclosure could be made in compliance with state law. See,

e.g. O.C.G.A. §§ 21-2-379.24(g); 21-2-500; Smith v. DeKalb Cty., 288 Ga. App.


13Plaintiffs’ selective citation to the record continues here as well. For
example, they cite a portion of this Court’s order denying the motion to stay
one of the recent preliminary injunctions, but they fail to cite or state that the
Eleventh Circuit stayed the order (and reaffirmed that decision just last
month). (Doc. 1082.)


                                      - 17 -
      Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 18 of 23




574, 577, 654 S.E.2d 469, 472 (2007). Defendants ultimately obtained that

order, (Doc. 463), and released the GEMS Databases under the conditions

specified by the Court—many of which were requested by Defendants.

      Counsel for the State expressed their concerns to Plaintiffs and

conferred with Plaintiffs on numerous occasions, consistent with this Court’s

Standing Order. In keeping with the requirements of Rule 26(g), Defendants’

counsel certified “to the best of the person’s knowledge,” that representations

made by its expert were true and correct. As Mr. Beaver testified, he was

also making representations to the best of his knowledge based on his review

of Plaintiffs’ documents. Simply put, although Plaintiffs mischaracterize the

efforts required to confirm the similarities between GEMS Databases,

Defendants made a reasonable inquiry as required under Rule 26.

            c.    28 U.S.C. § 1927.

      Plaintiffs’ Renewed Motion raises nothing new on 28 U.S.C. § 1927, and

it is focused only on the GEMS Databases. (Doc. 1083 at 8). It cites two new

cases, Amlong & Amlong, P.A. v. Denny’s Inc., 500 F.3d 1230, 1239-42 (11th

Cir. 2007), and Avirgan v. Hull, 932 F.2d 1572, 1582 (11th Cir. 1991). Neither

support the imposition of sanctions.

      First, as Amlong & Amlong, P.A. make clear, an attorney subject to a

sanctions order under Section 1927 is entitled to a hearing, and, here, one

                                       - 18 -
      Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 19 of 23




has not taken place. 500 F.3d at 1242 (citation omitted). Second, the

Eleventh Circuit reversed an order imposing sanctions in Amlong & Amlong,

P.A., after concluding the district court abused its discretion by making

independent factual findings apart from the magistrate’s order. 500 F.3d at

1245-46. Thus, Plaintiffs’ own authority shows the wisdom of the Court’s

August 2020 Order, which delayed a decision on sanctions until after the

“conclusion of this case.” (Doc. 771). Third, Avirgan involved a frivolous claim

used to conduct fishing-expedition discovery. 932 F.2d at 1582. It sheds

neither light nor mandate on Plaintiffs’ allegations about the GEMS

Databases, the Pro V&V matter, or the current state of discovery. Once

again, Plaintiffs’ Renewed Motion is unsupported by the very law it cites.

            d.    The Court’s Inherent Power.

      Plaintiffs’ also ask this Court to exercise its inherent power to sanction.

(Doc. 1083 at 8-9). Of course, courts’ inherent power to sanction “must be

exercised with restraint and discretion.” Chambers v. NASCO, Inc., 501 U.S.

32, 44 (1991). The cases cited in the Plaintiffs’ Reply Brief and the Renewed

Motion do not establish that the Court’s authority should be used in this

matter. See Hutto v. Finney, 437 U.S. 678, 690 n.14 (1978); In re Sunshine Jr.

Stores, Inc., 456 F.3d 1291, 1304 (11th Cir. 2006); Bates v. Michelin N. Am.,

Inc., 1:09-CV-3280-AT, 2012 WL 453233, at *1 (N.D. Ga. Jan. 13, 2012).

                                     - 19 -
      Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 20 of 23




      In Hutto, the government’s bad faith was not questioned on appeal; the

only issue was whether the imposition of sanctions violates the Eleventh

Amendment to the United States Constitution. 437 U.S. at 689. In In re

Sunshine Jr. Stores, Inc., the sanctioned party “failed to obey or otherwise

respond to the court’s orders over an extended period of time [and] refused to

comply with the court’s” order to provide information to the opposing party.

456 F.3d at 1305. Plaintiffs do not allege this conduct, much less show it.

Similarly, Bates involved a defendant’s (1) failure to provide responsive

information; (2) production of misleading or cumbersome information instead

of what the Court ordered; (3) failure to correct the misleading information

provided to the Court; and (4) violation of an order compelling the production

of documents. 2012 WL 453233 at 22-24. The facts here are simply

inapposite.

      Plaintiffs’ theory simply cannot withstand the Eleventh Circuit’s

holding that “a conclusory finding of bad faith is not sufficient to withstand

appellate review.” In re Porto, 645 F.3d 1294, 1305 (11th Cir. 2011). Yet, that

is precisely what the Plaintiffs seek with their wholly flawed Renewed

Motion. Worse yet, Plaintiffs’ suggestion that the State has engaged in

“obstruction” is absurd, particularly in the light of the Plaintiffs’ own,

ongoing refusal to meaningfully participate in discovery. Put simply, the

                                      - 20 -
      Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 21 of 23




Plaintiffs have provided no basis to meet the high and exacting standard

imposed when courts exercise their inherent authority to sanction.

                                 CONCLUSION

      The Plaintiffs’ Renewed Motion—more aptly described as an untimely

motion to reconsider—should be denied. The simplest reason is that it is

procedurally improper and untimely. But Plaintiffs’ blatant misquoting of

the State’s prior brief warrants dismissing the Renewed Motion and the First

Motion altogether. As already recognized by this Court, Plaintiffs may lack

standing to even pursue this claim, and until that issue is resolved,

expending “enormous amount[s]” of public funds on potentially needless

discovery is not warranted and it certainly provides no basis to sanction the

State or its legal counsel. (Doc. 1053 (Tr. at 5-6).)

      Respectfully submitted this 22nd day of April, 2021.


                                /s/Josh Belinfante
                                Vincent R. Russo
                                Georgia Bar No. 242628
                                vrusso@robbinsfirm.com
                                Josh Belinfante
                                Georgia Bar No. 047399
                                jbelinfante@robbinsfirm.com
                                Carey A. Miller
                                Georgia Bar No. 976240
                                cmiller@robbinsfirm.com


                                       - 21 -
Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 22 of 23




                       Alexander Denton
                       Georgia Bar No. 660632
                       adenton@robbinsfirm.com
                       Robbins Ross Alloy Belinfante Littlefield LLC
                       500 14th Street, N.W.
                       Atlanta, Georgia 30318
                       Telephone: (678) 701-9381
                       Facsimile: (404) 856-3255

                       Bryan P. Tyson
                       Georgia Bar No. 515411
                       btyson@taylorenglish.com
                       Jonathan D. Crumly
                       Georgia Bar No. 199466
                       jcrumly@taylorenglish.com
                       James A. Balli
                       Georgia Bar No. 035828
                       jballi@taylorenglish.com
                       R. Dal Burton
                       Georgia Bar No. 097890
                       dburton@taylorenglish.com
                       Diane F. LaRoss
                       Georgia Bar No. 430830
                       dlaross@taylorenglish.com
                       Bryan F. Jacoutot
                       Georgia Bar No. 668272
                       bjacoutot@taylorenglish.com
                       Loree Anne Paradise
                       Georgia Bar No. 382202
                       lparadise@taylorenglish.com
                       TAYLOR ENGLISH DUMA LLP
                       1600 Parkwood Circle, Suite 200
                       Atlanta, GA 30339
                       Telephone: 678-336-7249

                       Counsel for State Defendants


                             - 22 -
      Case 1:17-cv-02989-AT Document 1084 Filed 04/22/21 Page 23 of 23




                       L.R. 7.1(D) CERTIFICATION

      I certify that this Response has been prepared with one of the font and

point selections approved by the Court in Local Rule 5.1(C). Specifically, this

Response has been prepared using 13-pt Century Schoolbook font.

                              /s/ Josh Belinfante
                              Josh Belinfante




                                      23
